COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-043-CV
 
KENNETH J. MAGNUSON           
           
           
           
           
APPELLANT
V.
MICHAEL R. LIPSCOMB           
           
           
           
           
      APPELLEE
------------
FROM THE 367TH DISTRICT COURT OF DENTON
COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
------------
Appellant Kenneth J. Magnuson is
attempting to appeal from the trial court's order dismissing his suit against
appellee Michael R. Lipscomb for want of prosecution. Michael R. Lipscomb has
filed a motion to dismiss, contending that appellant's notice of appeal is
untimely. We will dismiss the appeal for want of jurisdiction.
The trial court dismissed appellant's
lawsuit on August 9, 2002. Appellant timely filed a motion to reinstate the
lawsuit, which extended the deadline for filing his notice of appeal until
November 7, 2002, ninety days after the dismissal order was signed. See
Tex. R. App. P. 26.1(a)(3). Appellant did not file his notice of appeal until
February 18, 2003, however; therefore, the notice of appeal is untimely, and
this court has no jurisdiction over the appeal. See Tex. R. App. P.
25.1, 26.1 (providing, together, that appellate court has jurisdiction over
timely-filed notice of appeal); see also Weik v. Second Baptist
Church, 988 S.W.2d 437, 438 (Tex. App.--Houston [1st Dist.]
1999, pet. denied) (holding that deadline for perfecting appeal from order
dismissing cause for want of prosecution runs from date of dismissal order, not
from date of trial court's ruling on motion to reinstate). Accordingly, we grant
the motion to dismiss and dismiss the appeal for want of jurisdiction.
 
                                                                       
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON,
JJ.
DELIVERED: May 1, 2003

1.  See Tex. R. App. P. 47.4.